Citation Nr: 0624214	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994 and had approximately two years and 10 months of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which in pertinent part, granted service 
connection for tinnitus and assigned an initial rating of 10 
percent.


FINDINGS OF FACT

1.  Competent medical evidence shows the veteran's service-
connected tinnitus is constant and is manifested unilaterally 
in his left ear.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.87, Diagnostic Code 
6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that the VCAA does 
not affect the issue on appeal.  In Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the enactment of VCAA does 
not affect matters on appeal when the question is limited to 
one of statutory interpretation.  See also Smith v. Gober, 15 
Vet. App. 227 (2000) (holding that VCAA did not affect the 
issue presented of whether a Federal statute allows the 
payment of interest on past due payments). 

The RO took appropriate steps in developing this claim and no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
VAOPGCPREC 5-2004, holding that under 38 U.S.C. § 5103(a), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  a VA examination 
report and his contentions, as presented in argument.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000).  During the pendency of the veteran's appeal the 
regulation pertaining to the evaluation of tinnitus was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  The veteran's representative 
argued that because the veteran's service-connected tinnitus 
is bilateral, he should receive a separate 10 percent rating 
for each ear under the regulation in effect before June 13, 
2003, and 38 C.F.R. § 4.25(b).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  The Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The representative's argument for a higher rating is based on 
the erroneous premise that the veteran is service-connected 
for bilateral tinnitus.  In this regard, the June 2002 rating 
decision clearly grants service connection for the left ear 
only.  Competent medical evidence shows that the veteran has 
constant tinnitus in his left ear only.  There is no medical 
evidence that contradicts this finding of unilateral 
tinnitus.  The Board further notes that neither the veteran 
nor his representative identify any medical evidence of 
bilateral tinnitus.  Neither the veteran nor his 
representative asserts that a new VA examination is needed 
because the nature of the veteran's service-connected 
tinnitus has changed from unilateral to bilateral. 
Consequently, the Board considers the representative's 
assertion that the veteran is service-connected for bilateral 
tinnitus to be unsubstantiated argument, not evidence.  

The appellant makes no challenge to the application of a ten 
percent rating for unilateral tinnitus.  The rulings of the 
Court and the Federal Circuit in Smith have no relevance to 
the instant appeal.  Accordingly, the veteran's appeal should 
not have been subjected to the stay.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher rating for unilateral 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Assignment of an initial evaluation in excess of 10 percent 
for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


